       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                            ENTERED
                                                                                           05/28/2019
IN RE:                                          §
IHEARTMEDIA, INC., et al                        §      CASE NO: 18-31274
                                                §
        Debtors                                 §      Jointly Administered Order
                                                §
                                                §      CHAPTER 11


                                MEMORANDUM OPINION

       MGM Grand Hotel, LLC filed a motion seeking relief from the automatic stay under 11

U.S.C. § 362(d). (ECF no. 2363). MGM’s motion for relief from the stay is entitled a “Motion

to Lift Stay to Proceed Against Insurance Proceeds.” If that were the actual relief sought, MGM

might prevail. However, as MGM makes clear in its opening paragraph, it seeks “to proceed

with third party claims against Debtor Clear Channel Broadcasting, Inc. (“Clear Channel”)

related to a personal injury claim of Peter Walker.” (ECF No. 2363 at 2).

       The insurance policy in this case would require that Clear Channel pay up to a

$3,000,000.00 deductible. For the reasons set forth below, the motion is denied.

                                         Background

       In 2013, Clear Channel held the iHeartRadio Music Festival at the MGM Grand Arena in

Las Vegas, Nevada. (ECF No. 2363 at 2). During this time, Clear Channel held a General

Liability Insurance Policy (the “Insurance Policy”) with Insurance Company of the State of

Pennsylvania (the “Insurer”). (ECF No. 2554 at 3). The Insurance Policy contained a per

incident limit of $5,000,000.00 and a $3,000,000.00 deductible. If the insurer paid an insured

claim , Clear Channel was obligated to reimburse the Insurer for up to the amount of the

$3,000,000 deductible. (ECF No. 2554 at 3).




1/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 2 of 8



       On September 18, 2013, an MGM employee allegedly dropped a clamp, which fell 30

feet and struck Peter Walker on the head, causing serious injury. (ECF No. 2554 at 3). Walker

filed suit against MGM in Nevada state court on May 28, 2015, alleging negligence, vicarious

liability, and negligent hiring, training, supervision, and retention. He seeks $10,000,000.00 in

damages. (ECF No. 2554 at 3). Walker’s suit remains unliquidated and is currently pending

trial in Nevada state court. (ECF No. 2363 at 2). MGM then asserted a third-party complaint

against Clear Channel on July 20, 2018, in order to obtain a judgment that Clear Channel was

obligated to indemnify and pay MGM’s defense costs under its Insurance Policy. (ECF No.

2363 at 2).

       Clear Channel and several other iHeart affiliates filed chapter 11 bankruptcy on March

14, 2018. (ECF No. 2554 at 5). MGM filed a motion seeking relief from the automatic stay

pursuant to § 362(d) on January 7, 2019. (ECF No. 2363). MGM claims that modifying the

automatic stay would not financially prejudice Clear Channel because they seek only to proceed

against the Insurance Policy and would not interfere with an effective reorganization. (ECF No.

2363 at 4). Clear Channel disputes MGM’s claims, arguing that its liability for a $3,000,000.00

deductible under the Insurance Policy constitutes prejudice and that MGM failed to timely file a

proof of claim prior to the bar date, rendering its claims unenforceable. (ECF No. 2554 at 6–7).

       The Court confirmed Clear Channel’s chapter 11 Plan on January 22, 2019, which

became effective on May 1, 2019. (ECF Nos. 2525, 3298). Article V, Section G of the Plan

treats all insurance policies as executory contracts, which were assumed under the Plan,

including the Insurance Policy at issue in this motion. (ECF No. 2521 at 63).

       The Court held an initial hearing on MGM’s motion on February 2, 2019, and ordered the

parties to confer regarding the details of the Insurance Policy. (ECF No. 2686 at 49). A second




2/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 3 of 8



hearing was held on February 19, 2019. At the conclusion of the second hearing, the Court took

MGM’s motion under advisement pending further briefing from the parties regarding what effect

the Insurance Policy deductible had on MGM’s requested relief. (ECF No. 2752 at 35).

                                          Jurisdiction

       The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O).               Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.

                                            Analysis

                                Failure to File a Proof of Claim

       Clear Channel first contends that MGM’s failure to file a proof of claim prior to the

claims bar date is fatal to its motion because “MGM will not be able to enforce any judgment

awarded . . . against the [bankruptcy estate].” At the outset, is important to distinguish between

Clear Channel’s right to indemnity via the insurance proceeds and a direct action against the

insurance proceeds themselves. The proceeds of the Insurance Policy are available to cover

losses suffered by Clear Channel. However, a prerequisite to this is a determination that Clear

Channel bears liability. MGM’s failure to file a proof of claim may preclude it from obtaining

this initial liability determination against Clear Channel.   Consequently, there might be no

proceeds for MGM to recover at all. As explained in greater detail below, in this Circuit, MGM

could proceed with a lawsuit against Clear Channel without filing a proof of claim, but only if

there was no negative financial impact on the debtor. Houston v. Edgeworth (In re Edgeworth),

993 F.2d 51 (5th Cir. 1993).




3/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 4 of 8



       Under 11 U.S.C. § 541(a), property of the bankruptcy estate consists of “all property,

wherever located and by whomever held” at the commencement of the case.               This broad

provision includes insurance policies. See In re Davis, 730 F.2d 176, 184 (5th Cir. 1984).

However, the Fifth Circuit has distinguished an insurance policy, which is property of the estate,

from liability proceeds, which are not property of the estate if “the debtor has no legally

cognizable claim to the insurance proceeds.” In re Edgeworth, 993 F.2d at 56.

       MGM’s motion states that it seeks to “procced against Clear Channel’s liability

insurance.” (ECF No. 2363 at 4). The terms of the Insurance Policy require that the insurer pay

claimants “all sums obligated up to the $5,000,000.00 limit.”         (See November 12, 2012

Endorsement at 1). In this case, the insurance proceeds are not part of the bankruptcy estate

because Clear Channel cannot assert a legal claim to them. Accordingly, MGM’s failure to file a

proof of claim by the claims bar date might not preclude its attempt collect on the insurance

proceeds, which are outside of the bankruptcy estate. Id. However, that is only true if there is

not a cognizable negative financial impact on the Debtor. Id.

       Although the proceeds of the Insurance Policy are outside the bankruptcy estate, the

Insurance Policy also contains a deductible that requires Clear Channel to reimburse the insurer

for amounts paid up to the $3,000,000.00 deductible limit. (November 12, 2012 Endorsement at

1, 3). MGM claims that because the Debtors assumed the Insurance Policy in their Plan of

reorganization, along with the deductible, “there is no impact on the bankruptcy estate” and the

stay should be lifted. While the Debtors assumed their obligations under the insurance policy,

they will not have to pay any of the $3,000,000.00 deductible unless Clear Channel is first held

liable in MGM’s lawsuit.




4/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 5 of 8



       In Edgeworth, a claimant attempted to collect the proceeds of a physician’s malpractice

insurance. 993 F.2d at 53. The physician filed chapter 7 bankruptcy and received a discharge.

Id. The bankruptcy court enjoined the claimant from collecting the proceeds of the malpractice

insurance due to the discharge injunction.       Id.   On appeal, the Fifth Circuit held that the

discharge injunction “does not affect the liability of insurers and does not prevent establishing

[the insurers’] liability by proceeding against a discharged debtor.” Id. at 54. The Fifth Circuit

reasoned that the discharge injunction prevented recovery of debts based on a debtor’s personal

liability. Id. In Edgeworth, the claimant sought only to recover against the insurer, which did

not implicate the debtor’s financial liability. Id. Thus, the Fifth Circuit distinguished between

cases where an insurer bears sole liability; and those in which a debtor is required to “pay the

costs of his defense or . . . the insurance company . . . is defending under a reservation of rights.”

Id.

       The Insurance Policy’s deductible requires that Clear Channel reimburse the Insurer for

each claim. (November 12, 2012 Endorsement at 1, 3). Unlike the debtor in Edgeworth, who

bore no liability on the insurance proceeds, Clear Channel is liable for the $3,000,000.00

deductible on any claim paid under its Insurance Policy. MGM’s attempt to collect a claim

against the Insurance Policy, would necessarily invoke the reimbursement provisions of the

contract. The Insurer will not waive its reimbursement rights. (ECF No. 2686 at 45). Thus,

MGM’s attempt to collect against the Insurance Policy directly affects the bankruptcy estate,

which is barred under either the automatic stay or the discharge injunction. See In re Edgeworth,

993 F.2d at 54; see also St. Paul Fire & Marine Ins. Co. v. Labuzan, 579 F.3d 533, 536 (5th Cir.

2009) (finding a stay violation after an insurer attempted to collect indemnity contributions after

paying performance bonds).




5/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 6 of 8



                                 Motion to Lift the Automatic Stay

       Although MGM’s attempt to collect on the Insurance Policy proceeds is barred under the

automatic stay and discharge injunction, the Bankruptcy Code allows a court to “grant relief

from the stay . . . by terminating, annulling, modifying, or conditioning such stay . . . for cause.”

§ 362(d)(1). Cause, for purposes of relief from the automatic stay, is not defined under the

Bankruptcy Code, granting the Court discretion to determine whether cause exists. Bonneville

Power Admin. v. Mirant Corp. (In re Mirant), 440 F.3d 238, 253 (5th Cir. 2006) (quoting In re

Little Creek Dev. Co., 779 F.2d 1068, 1072 (5th Cir. 1986)).

       As the movant, MGM bears the burden of demonstrating that adequate cause exists to lift

the stay. MGM first argues that cause exists because the Insurance Policy was assumed in Clear

Channel’s confirmed chapter 11 Plan. (ECF No. 2746 at 3). To MGM, Clear Channel is

estopped from opposing MGM’s requested relief from the stay because Clear Channel is bound

to abide by the terms of the Insurance Policy it assumed. (ECF No. 2746 at 3).

       As discussed earlier, the Fifth Circuit distinguished between insurance policies which

implicate a debtor nominally, and those which impose financial burdens on a debtor. In re

Edgeworth, 993 F.2d at 54. MGM’s conclusory statement that the deductible “has nothing to do

with whether the insurance proceeds are property of the estate here, or whether they automatic

stay should be lifted” misses the point made by the Edgeworth Court. The Insurance Policy

imposes a $3,000,000.00 reimbursable deductible on Clear Channel.             (November 12, 2012

Endorsement at 1, 3). If the Court granted relief and a $5,000,000.00 claim against the insurance

proceeds was liquidated, the resulting payment would comprise $2,000,000.00 of insurance

proceeds and $3,000,000.00 of Clear Channel’s property after the Insurer enforced its right to

reimbursement under the deductible. Thus, MGM’s third-party suit will directly involve debtor




6/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 7 of 8



property under the deductible, distinguishing MGM’s requested relief from the relief allowed in

Edgeworth.

        MGM’s next argument attempts to distinguish between a Self-Insured Retention (“SIR”)

policy and Clear Channel’s deductible coverage.         An SIR policy predicates an insurer’s

obligation to pay a claim on a prior payment by the policy holder. (EFC No. 2781 at 4–5).

Conversely, with the deductible policy at issue here, the insurance company pays the entire claim

and then seeks reimbursement from the policy holder. (November 12, 2012 Endorsement at 1,

3).   MGM claims that with a deductible policy, “the insurance company is entitled to an

unsecured claim for prepetition claims or an administrative expense priority for post-petition

claims.” (ECF No. 2781 at 2–3). The implication of these cases, in MGM’s view, is that a

deductible policy would require no up-front payment from Clear Channel, leaving the Insurer

with an unsecured claim on the Insurer’s behalf and no resulting effect on the bankruptcy estate.

(ECF No. 2781 at 5). In support, MGM cites West Virginia and Florida bankruptcy cases, which

allowed insurance deductibles as general unsecured claims against debtors. (ECF No. 2871 at 3).

        Even if the Court accepts this premise, it fails to comport with the existing Fifth Circuit

precedent described above. Although MGM characterizes its claim as a claim against the

insurance proceeds, that is simply incorrect. Its claim is against Clear Channel, the insured. Any

claim necessarily invokes the Insurer’s right to reimbursement from Clear Channel, whether that

payment is required prior to claim payment under an SIR, or as reimbursement under a

deductible is irrelevant. As the Fifth Circuit held in Edgeworth, the controlling question is

whether the litigation would place the financial burden solely on the insurer or implicate the

debtor. 993 F.2d at 54. The Insurance Policy in this case, with its $3,000,000.00 reimbursable




7/8
       Case 18-31274 Document 3381 Filed in TXSB on 05/28/19 Page 8 of 8



deductible falls within the latter category, implicating the Debtor’s finances. Accordingly,

MGM has failed to carry its burden demonstrating cause for relief from the automatic stay.

                                        Additional Insured

       In its pleadings and during the hearings, MGM raised the issue of whether it may be

considered an additional insured with its own right to coverage under the Insurance Policy. (See

ECF No. 2746 at 3–4). MGM’s assertion of its individual contractual rights under the Insurance

Policy is beyond the scope of relief it seeks from the automatic stay.

                                         Alternative Relief

       MGM has not sought relief in a form that would protect Clear Channel from a financial

loss. The order issued in conjunction with this opinion will not preclude MGM from seeking

alternative relief such that MGM—and not Clear Channel—bears the risk of the deductible.

                                           Conclusion

       The Court will issue an Order consistent with this Memorandum Opinion.

       SIGNED May 28, 2019.


                                                  ___________________________________
                                                             Marvin Isgur
                                                  UNITED STATES BANKRUPTCY JUDGE




8/8
